BY THE COURT.
Epitomized Opinion
This action involves the regularity and validity of an order of the Franklin Probate Court approving the amended inventory of the estate of Joseph Metzger. In a former opinion this court held that an original inventory included all of Metzger’s property, while the amended inventory included only two-thirds of the propery. Such amended inventory was based on a written contract executed by Metzger and wife. The case rests upon the validity of said contract executed in the lifetime of both parties. On a motion for re-hearing the plaintiff’s claim that Mrs Metzger’s share was not one-third of the property as set forth in the amended inventory. The Court of Appeals held:
It is immaterial what the interest of Mrs. Metzger may have been so long as the property she did have was the consideration in the contract. The contract entered into, would be valid and enforcible as a post-nuptial contract; whether it was a trust or a simple agreement as to ownership of the joint property is unimportant.
Judgment accordingly.